By the whole Court.
As to the plea in abatement — it was not sufficient: — The action being for a debt, which depended not on local laws for its creation, was in its nature transitory, and followed the person of the debtor; and citizens of any other of the United States have, by the articles of the confederation, the same right to sue here as citizens of this state. If the suit, as suggested, was vexatious, the defendant has his remedy; but whether it was so or not, was not triable upon his plea of abatement.
As to the plea in bar -— it appears that the contract was for silver money, and specifically for dollars; a tender of bills, therefore, was not a fulfilment. The statute declaring the bills a tender, was subsequent to this contract, and could not have a retrospective operation to vary and defeat it, however it might affect those made after the law was promulgated. It is a fundamental principle of jurisprudence, that ece post facto laws, declaring criminal what was not so when the facts were done, or impeaching contracts lawfully made, are inoperative; which principle a court of justice is' not at liberty to depart from, especially to give efficacy to the institutions of a foreign jurisdiction.